PER CURIAM.
Petition by the National Labor Relations Board for enforcement of its order directing the respondent to cease and desist from certain unfair labor practices and to take certain affirmative action. The respondent resists enforcement only of that provision of the order which requires him to reimburse his employees for union dues checked-off from their wages. Order for enforcement granted on the authority of Virginia Electric & P. Co. v. National Labor Relations Board, 319 U.S. 533, 63 S.Ct. 1214, 87 L.Ed. 1568.